Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed May 26, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Title Amended

[2] Zhou’s paragraphs [0048]-[0054] do not refer to or disclose operation of power converter system 126 during or in response to a short circuit.

[3] Zhou's paragraph [0055] fails to disclose that when a short circuit
protection is triggered that a direction of current flow is recognized in response to a fault signal indicative of a short circuit.

[4] Zhou fails to disclose that a switch is ever turned on in response to a short circuit protection method being triggered.

Regarding [1], the examiner accepts the new title and withdraws the title objection.
Regarding [2], the examiner respectfully disagrees because Zhou discloses operation of power converter system 126 during or in response to a short circuit in paragraphs [0048]-[0054].  In paragraph [0048], Zhou explains that “the power 302 (e.g., IGBTs) may include current sensing capability. The current sensing capability may include being configured with a current mirror output, which may provide data/signals representative of ias, ibs, and ics. The data/signals may indicate a direction of current flow, a magnitude of current flow, or both the direction and magnitude of current flow through the respective phase legs A, B, and C.” Then, in paragraph [0055], Zhou explains that “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410.”  Zhou does not state that the sensors are only operative during normal operation.  Zhou discloses “recogniz[ing] ([0048]) a direction ([0048]) of a current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of a phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in response to a fault signal (Figs. 3-5, SC protection activation signal; [0053]; [0055]) indicative of a short circuit ([0053]; [0055]) in a direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126)…”
Regarding [3], the examiner respectfully disagrees because Zhou  discloses that when a short circuit protection is triggered that a direction of current flow is recognized in response to a fault signal indicative of a short circuit.  In paragraph [0055], Zhou explains that “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410.” Zhou discloses that the “trigger” of short circuit protection or the SC protection activation signal is a fault signal indicative of a 408A of a switch (e.g., IGBT) when SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410,” and [2] that the switches have a current sensing capability operative to recognize current direction ([0048]).    Zhou discloses “recogniz[ing] ([0048]) a direction ([0048]) of a current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of a phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in response to a fault signal (Figs. 3-5, SC protection activation signal; [0053]; [0055]) indicative of a short circuit ([0053]; [0055]) in a direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126)… when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126)…”
Regarding [4], the examiner respectfully disagrees because Zhou discloses that a switch is turned on in response to a short circuit protection method being triggered.  In paragraph [0053], Zhou explains that the high-side and low-side switches operate complementarily, that is, “…a HIGH state of a phase leg refers to the upper switch in the leg in the ON state with the lower switch in the OFF state. Likewise, a LOW state of the phase leg refers to the upper switch in the leg 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126).”
Therefore, since Zhou is considered to show the aforementioned limitations, it is considered to read on the claims.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 


Claim Objections
Claims 9, 11, and 21 are objected to because of the following informalities: 
In Claim 9, “a controller” should be --the controller--
In Claim 11, “recognizing a direction of the current of a phase of the alternating voltage side” should be --recognizing a direction of a current of a phase of the alternating voltage side--
In Claim 20, “a computer program according” should be --the computer program according--
In Claim 21, “a non-conductive state” should be --the non-conductive state--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112, second paragraph, as being 
indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  

Dependent claims 2-10 and 21 inherit the deficiencies of independent claim 1, 
and are therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Dependent claims 12-18 inherit the deficiencies of independent claim 11, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Dependent claim 20 inherits the deficiencies of independent claim 19, and is 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claims 1-3, 11-13, and 19 recite the limitations
“the high-leg controllable switch”  
“the low-leg controllable switch”
There is insufficient antecedent basis for these limitations in the claims.
Claims 1, 3, 11, 13, and 19 recite the limitation “the recognized direction.”  There 
is insufficient antecedent basis for this limitation in the claims.
Claim 11 recites the limitation “the following control actions.”  There is insufficient 
antecedent basis for this limitation in the claim.
Claims 3 and 12 recite the limitation “the phase under consideration.”  There is 
insufficient antecedent basis for this limitation in the claims.
Claims 17-18 recite the limitation “the control actions.”  There is insufficient 
antecedent basis for this limitation in the claims.
Claim 21 recites the limitation “the recognition.”  There is insufficient antecedent 
basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated 
by Zhou et al. (U.S. Publication No. 2018/0099574; hereinafter “Zhou”).
Regarding claim 1, Zhou discloses a controller for controlling a power electronic converter that comprises high-leg controllable switches (Figs. 3-5, 302A-C) connected to a positive direct voltage rail (Figs. 3-5, 304A) of the power electronic converter (Figs. 3-5, 126) and to an alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) of the power electronic converter (Figs. 3-5, 126) and low-leg controllable switches (Figs. 3-5, 302D-F) connected (Figs. 3-5) to a negative direct voltage rail (Figs. 3-5, 304B) of the power electronic converter (Figs. 3-5, 126) and to the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114), wherein the controller (Figs. 3-5, 310) comprises a processing system ([0049]-[0050]) ia/ib/ic-current at 316/318/320) of a phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in response to a fault signal (Figs. 3-5, SC protection activation signal; [0053]; [0055]) indicative of a short circuit ([0053]; [0055]) in a direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126), - set ([0049]; [0051]; [0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to a conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in a non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126), and - set ([0049]; [0051]; [0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the AC side transferring 1a-c to and from 114) in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126).  
Regarding claim 2, Zhou discloses the controller according to claim 1, wherein the processing system ([0049]-[0050]) is configured to set ([0049]; [0051]; [0053]; [0055]), in response to the short circuit ([0053]; [0055]), the high-leg controllable switch (Figs. 3-5, 302A-C) of each phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when a recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126), and to set ([0049]; [0051]; [0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of each phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the high-leg controllable 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126).  
Regarding claim 3, Zhou discloses the controller according to claim 1, wherein the processing system ([0049]-[0050]) is configured to switch the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) repeatedly ([0052]; [0053]; [0055]) between the conductive ([0053]; [0055]) and non-conductive ([0053]; [0055]) states ([0053]; [0055]) while keeping ([0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126), and to switch the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration repeatedly ([0052]; 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126).  
Regarding claim 4, Zhou discloses the controller according to claim 3, wherein the processing system ([0049]-[0050]) is configured to switch each high-leg controllable switch (Figs. 3-5, 302A-C) and each low-leg controllable switch (Figs. 3-5, 302D-F) between the conductive ([0053]; [0055]) and non-conductive ([0053]; [0055]) states ([0053]; [0055]) so that a switching frequency is at least 1 kHz ([0037]).  
Regarding claim 5, Zhou discloses the controller according to claim 4, wherein the switching frequency is at least 2.5 kHz ([0037]).  
Regarding claim 6, Zhou discloses the controller according to claim 3, wherein the processing system ([0049]-[0050]) is configured to switch ([0049]-[0055]) each high-leg controllable switch (Figs. 3-5, 302A-C) and each low-leg controllable switch (Figs. 3-5, 302D-F
Regarding claim 7, Zhou discloses the controller according to claim 1, wherein the processing system ([0049]-[0050]) is configured to compare (Figs. 3-5; Fig. 5, 524A; [0058]; [0063]) a level of a direct voltage (Figs. 3-5; Fig. 5, Vsc_ref) of the direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126) to a predetermined limit (Figs. 3-5; Fig. 5, Vc) and set ([0058]; [0063]) the fault signal (Figs. 3-5, SC protection activation signal; [0053]; [0055]) to indicate the short circuit ([0053]; [0055]) when the level of the direct voltage (Figs. 3-5; Fig. 5, Vc) is below ([0058]; [0063]) the predetermined limit (Figs. 3-5; Fig. 5, Vc).  
Regarding claim 8, Zhou discloses the controller according to claim 1, wherein the processing system ([0049]-[0050]) is configured to compare (Figs. 3-5; Fig. 5, 524A; [0058]; [0063]) a level of a direct voltage (Figs. 3-5; Fig. 5, Vsc_ref) of the direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126) to a first predetermined limit (Figs. 3-5; Fig. 5, Vc), compare (Figs. 3-5; Fig. 4; “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410.” [0055]) a magnitude of current (Figs. 3-5, ia/ib/ic-current at 316/318/320; Fig. 4, 406) of each phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) of the power electronic converter (Figs. 3-5, 126) to a second predetermined limit (Figs. 3-5; Fig. 4, 412; “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit 412 at time t1 410.” [0055]), and set ([0058]; [0063]) the fault signal (Figs. 3-5, SC protection activation signal; [0053]; [0055] ) to indicate the short circuit ([0053]; [0055]) when the level of the direct voltage (Figs. 3-5; Fig. 5, Vsc_ref) is below ([0058]; [0063]) the first predetermined limit (Figs. 3-5; Fig. 5, Vc) and the magnitude of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320; Fig. 4, 406) of at least one phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) exceeds ([0055]) the second predetermined limit (Figs. 3-5; Fig. 4, 412; “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410.” [0055]).  
Regarding claim 9, Zhou discloses a power electronic converter comprising: - a converter bridge (Figs. 3-5, 302) comprising positive (Figs. 3-5, 304A) and negative (Figs. 3-5, 304B) direct voltage rails (Figs. 3-5, 304A/B) connected (Fig. 3) to a direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126), high-leg controllable switches (Figs. 3-5, 302A-C) connected (Fig. 3) to the positive direct voltage rail (Figs. 3-5, 304A) and to an alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) of the power electronic converter (Figs. 3-5, 126), low-leg controllable switches (Figs. 3-5, 302D-F) connected (Fig. 3) to the negative direct voltage rail (Figs. 3-5, 304B) and to the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114), and freewheeling diodes (Figs. 3-5, Da-c1/Da-c2) each being connected (Fig. 3) antiparallel (Fig. 3) with one of the 302A-C) and the low-leg controllable switches (Figs. 3-5, 302D-F), and - a control system (Figs. 3-5, 300) for controlling ([0049]-[0050]) the high-leg controllable switches (Figs. 3-5, 302A-C) and the low-leg controllable switches (Figs. 3-5, 302D-F) during use of the power electronic converter (Figs. 3-5, 126), wherein the control system (Figs. 3-5, 300) comprises a controller (Figs. 3-5, 310) according to claim 1 for controlling ([0049]-[0050]) the high-leg controllable switches (Figs. 3-5, 302A-C) and the low-leg controllable switches (Figs. 3-5, 302D-F) during a short circuit ([0053]; [0055]) in the direct voltage side (Figs. 3-5, 306).  
Regarding claim 10, Zhou discloses the power electronic converter according to claim 9, wherein the power electronic converter (Figs. 3-5, 126) is an active rectifier (Fig. 3; [0046]; [0049]) for transferring electric energy (Fig. 3; [0046]; [0049]) from ([0049]) the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the direct voltage side (Figs. 3-5, 306).  
Regarding claim 11, Zhou discloses a method for controlling a power electronic converter that comprises high-leg controllable switches (Figs. 3-5, 302A-C) connected to a positive direct voltage rail (Figs. 3-5, 304A) of the power electronic converter (Figs. 3-5, 126) and to an alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) of the power electronic converter (Figs. 3-5, 126) and low-leg controllable switches (Figs. 3-5, 302D-F) connected (Fig. 3) to a negative direct voltage rail (Figs. 3-5, 304B) of the power electronic converter (Figs. 3-5, 126) and to the alternating AC side transferring 1a-c to and from 114), wherein the method comprises the following control actions ([0049]-[0050]) during a short circuit ([0053]; [0055]) occurring in a direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126): - recognizing ([0048]) a direction ([0048]) of current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of a phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114), - setting ([0049]; [0051]; [0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to a conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in a non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126), and - setting ([0049]; [0051]; [0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126).  
Regarding claim 12, Zhou discloses the method according to claim 11, wherein the method comprises setting ([0049]; [0051]; [0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of each phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when a recognized direction ([0048]) of current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126) and setting ([0049]; [0051]; [0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of each phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the high-leg 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126).  
Regarding claim 13, Zhou discloses the method according to claim 11, wherein the method comprises switching the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) repeatedly ([0052]; [0053]; [0055]) between the conductive ([0053]; [0055]) and non-conductive states ([0053]; [0055]) while keeping ([0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126), and switching the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration repeatedly ([0052]; [0053]; [0055]) between 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) under consideration is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126).  
Regarding claim 14, Zhou discloses the method according to claim 13, wherein each high-leg controllable switch (Figs. 3-5, 302A-C) and each low-leg controllable switch (Figs. 3-5, 302D-F) is switched between the conductive ([0053]; [0055]) and non-conductive ([0053]; [0055]) states ([0053]; [0055]) so that a switching frequency is at least 1 kHz ([0037]).  
Regarding claim 15, Zhou discloses the method according to claim 14, wherein the switching frequency is at least 2.5 kHz ([0037]).  
Regarding claim 16, Zhou discloses the method according to claim 13, wherein each high-leg controllable switch (Figs. 3-5, 302A-C) and each low-leg controllable switch (Figs. 3-5, 302D-F) is switched between the conductive ([0053]; [0055]) and non-conductive ([0053]; [0055]) states ([0053]; [0055]) so that a duty-cycle is between 30 % and 100 % ([0037]; [0051]-[0052]).  
Regarding claim 17, Zhou discloses the method according to claim 11, wherein the method comprises comparing (Figs. 3-5; Fig. 5, 524A; [0058]; Vsc_ref) of the direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126) to a predetermined limit (Figs. 3-5; Fig. 5, Vc) and starting the control actions ([0058]; [0063]) related to the short circuit ([0053]; [0055]) when the level of the direct voltage (Figs. 3-5; Fig. 5, Vsc_ref) is below ([0058]; [0063]) the predetermined limit (Figs. 3-5; Fig. 5, Vc).  
Regarding claim 18, Zhou discloses the method according to claim 11, wherein the method comprises comparing (Figs. 3-5; Fig. 5, 524A; [0058]; [0063]) a level of a direct voltage (Figs. 3-5; Fig. 5, Vsc_ref) of the direct voltage side (Figs. 3-5, 306) of the power electronic converter (Figs. 3-5, 126) to a first predetermined limit (Figs. 3-5; Fig. 5, Vc), comparing (Figs. 3-5; Fig. 4; “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410.” [0055]) a magnitude of current (Figs. 3-5, ia/ib/ic-current at 316/318/320; Fig. 4, 406) of each phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) of the power electronic converter (Figs. 3-5, 126) to a second predetermined limit (Figs. 3-5; Fig. 4, 412; “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410.” [0055]), and starting the control actions ([0058]; [0063]) related to the short circuit ([0053]; [0055]) when the level of the direct voltage (Figs. 3-5; Fig. 5, Vsc_ref) is below ([0058]; [0063]) the first predetermined limit (Figs. 3-5; Fig. Vc) and the magnitude of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320; Fig. 4, 406) of at least one phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) exceeds ([0055]) the second predetermined limit (Figs. 3-5; Fig. 4, 412; “…SC protection is successfully triggered and a fast turn-off 408B that is triggered after the current 406 exceeds a short circuit threshold 412 at time t1 410.” [0055]).  
Regarding claim 19, Zhou discloses a computer program for controlling a power electronic converter that comprises high-leg controllable switches (Figs. 3-5, 302A-C) connected to a positive direct voltage rail (Figs. 3-5, 304A) of the power electronic converter (Figs. 3-5, 126) and to an alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) of the power electronic converter (Figs. 3-5, 126) and low-leg controllable switches (Figs. 3-5, 302D-F) connected to a negative direct voltage rail (Figs. 3-5, 304B) of the power electronic converter (Figs. 3-5, 126) and to the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114), wherein the computer program ([0049]-[0050]) comprises computer executable instructions ([0049]-[0050]) for controlling a programmable processor ([0049]-[0050]) to: - recognize ([0048]) a direction ([0048]) of a current (Figs. 3-5, ia/ib/ic-current at 316/318/320) of a phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in response to a fault signal (Figs. 3-5, SC protection activation signal; [0053]; [0055] ) indicative of a short circuit 306) of the power electronic converter (Figs. 3-5, 126), - set ([0049]; [0051]; [0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to a conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in a non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is outwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 114; [0049]) from the power electronic converter (Figs. 3-5, 126), and - set ([0049]; [0051]; [0053]; [0055]) the low-leg controllable switch (Figs. 3-5, 302D-F) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) to the conductive state ([0053]; [0055]) while keeping ([0053]; [0055]) the high-leg controllable switch (Figs. 3-5, 302A-C) of the phase (Figs. 3-5, phases a/b/c, that is, phases at 316/318/320) of the alternating voltage side (Figs. 3-5, AC side transferring 1a-c to and from 114) in the non-conductive state ([0053]; [0055]) when the recognized direction ([0048]) of the current (Figs. 3-5, ia/ib/ic-current at 316/318/320) is inwards (Figs. 3-5, ia/ib/ic-current at 316/318/320 directed to 306; [0049]) to the power electronic converter (Figs. 3-5, 126
Regarding claim 20, Zhou discloses a computer program ([0049]-[0050]) product comprising a non-volatile computer readable medium ([0049]-[0050]) encoded ([0049]-[0050]) with a computer program ([0049]-[0050]) according to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou 
in view of Boudan et al. (U.S. Patent No. 6,282,105; hereinafter “Boudan”).
Regarding claim 21, Zhou teaches the controller according to claim 1.  Zhou does not teach a controller, wherein prior to the recognition of the direction of the current of the phase of the alternating voltage side, the high-leg controllable switches and the low-leg controllable switches are all set to a non-conductive state in response to the fault signal indicative of the short circuit in the direct voltage side of the power electronic converter.
Boudan, however does teach a controller ([Column 7, lines 21-25]), wherein prior to the recognition ([Column 7, lines 21-25]) of the direction of the current of the phase of the alternating voltage side ([Column 7, lines 21-25]), the high-leg controllable switches and the low-leg controllable switches are all set to a non-conductive state ([Column 7, lines 21-25]) in response to 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Zhou to include the features of Boudan because it would prevent device start up and set it to stand-by in the presence of a short circuit thereby increasing protection of the switch devices.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MONICA MATA 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837